Case 4:21-cv-01019-P Document 1-6 Filed 09/01/21   Page 1 of 9 PageID 16




  EXHIBIT 1
 Case 4:21-cv-01019-P Document 1-6 Filed 09/01/21                            Page 2 of 9 PageID 17



                                                                                                              FILED
                                                                                                 TARRANT COUNTY
                                                  236-317541-20                                   6/19/2020 8:32 PM
                                     CAUSI;
                                         ., NO.                                                 THOMAS A. WILDER
                                                                                                  DISTRICT CLERK

   LARTRESS TANNER                                §       IN THE DISTRICT COURT OF
                                                  ~
                           Plaintiff,             ~
                                                  ~
  V.                                              §       TARRANT COUNTY, TEXAS
                                                 ~
  WALGREENS CO.,                                 §
                                                 ~
                                                 §                JUDICIAL DISTRICT
                           Defendant.

                           PI..AINTIFF'S ORIGINAL PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:

         Plaintiff, Lartress Tanner ("Tanner" or "PlaintifP'), files this Original Petition against

 Defendant, Walgreens Company ("Defendant" or "Walgreens'D and for causes of action                                   1


 Plaintiff would show the Court as follows:

                                I.      P.ARTIES AND SERVICE

        1.       Plaintiff is an individual residing Arlington, Texas.

        2.       Walgreens Co. is a for-profit corporation with its principal place of business

in Deerfield, Illinois, and may be served with process by serving its registered agent, Prentice

Hall Corporation System, 211 E. 7s' Street, Suite 620 Austin, Texas 78701-3218.

                          II.        VENUE AND JURISDICTION

        3.       The Court has jurisdiction over this matter as Plaintiff and Defendants are

residents of Texas and the arnount in controversy exceeds the minimum jurisdictional limits

Of this COUrt.

        4.       Venue in this action is proper in Tarrant County, Texas, because Tarrant

County is the county in which all or a substantial part of the events or omissions giving rise to

the claim occurred. TEx. CIV. PBAC. & REI
                                       E~i. CODE § 15.002(a)(1).

                            III.     FACTUAL BACKGROUND


PLAINTIFF's O BIGINAL PETITION — PAGE 1
 Case 4:21-cv-01019-P Document 1-6 Filed 09/01/21                     Page 3 of 9 PageID 18




         5.     Mr. Tanner is a sixty-five (65) year old African-American male.

         6.     At the time of his separation, befendant employed Mr. Tanner as a

 Pharmacy Manager at one of its stores located in Fort Worth Texas. In this position, Mr.

 Tanner reported to District Manager, Linda Sadler.

        7.      As a Pharmacy Manager, Mr. Tanner was responsible for overseeing the

 day-to-day operations of his store's pharmacy department. To that end, he managed

 employees, ensured the pharmacy was properly stocked, and performed all job duties

 within the pharmacy department when the department was understaffed. Mr. Tanner was

 uniquely qualified for this position as he was employed by Walgreens for over twenty-

 years and was aware of the job requirements for each position.

        8.      As a manager, employees began reporting instance of what they deemed

racial discrimination against African-American employees within Walgreen's pharmacy

department to Mr. Tanner. Mr. Tanner could relate to these instances of discrimination

because he too had endured such discrimination. Specifically, Mr. Tanner experienced              '
                                                                                                  't
discrimination in that he was held to hire standards than his non-African American
                                                                                                  i
coworkers. Because Mr. Tanner was held to different standards than his similarly-situated
                                                                                              ~
peers, Defendant was able to provide lower performance evaluations to him and, thus,          !
compensate him disparately.

       9.      When Mr. Tanner received these complaints, he took them seriously and

reported those complaints, along with the treatment he had endured during his employment

with Defendant to Defendant's employee relations department. Although Mr. Tanner
                                                                                              i
                                                                                              I
trusted that his and the complaints of his team members would be taken seriously and          ~r
                                                                                              ,
                                                                                              t
resolved, Defendant, instead, simply became more aggressive with its disparate treatment




PLAIIVTIFF'S ORIGINAL PETITION - PAGE 2
 Case 4:21-cv-01019-P Document 1-6 Filed 09/01/21                        Page 4 of 9 PageID 19




 of Mr. Tanner and other African-American employees within the Pharmacy Department.

 Rather than address the concerns of Mr. Tanner and other African-American employees,

 Defendant created a racially hostile work environment.

         10.    Rather than address Mr. Tanner's complaints, Defendant placed him on a

 performance improvement plan. In so doing, Walgreens failed to give Mr. Tanner the

 resources necessary to complete the performance improvement plan successfully. Because

 of the circumstances of his employment and Defendants failure to remedy the consistent

 and systemic discrimination with the company, Mr. Tanner elected to retire rather than

 endure further discrimination.

        11.     When he retired, however, Defendant advised Mr. Tanner that he would be

 eligible for rehire on a part-time basis at a different location. Because he was not ready to         i
 retire, this was an option Mr. Tanner found, appealing; however, despite many openings                r
                                                                                                       i
within the company, Walgreens has failed to rehire Mr. Tanner for any position on a part-

time basis despite his qualifications to fill any position within the pharmacy department.          ~
                                                                                                  iis
Rather than rehire Mr. Tanner for these positions, Defendant has consistently hired               ;
younger, non-African-American employees.                                                          '
                           IV.     STATEMENT OF CLAIMS                                            1
                                                                                                  t
A.      Race and Age Origin Discrimination                                                        ~
        12.    Tanner repeats and realleges each of the allegations contained in Paragraphs       ~
                                                                                                  ~
1 through 1 above and incorporates them herein by reference.                                      ,
                                                                                                  {'
       13.     Defendant intentionally discriminated against Tanner on the basis of his          '
race and age in violation of Tex. Lab. Code §21.051 by subjecting him to the unlawful
                                                                                                 q#
                                                                                                 ~
discriminatory actions described above.                                                           4




PLAINTIFB's ORIGINAL PETITION — PAGE 3



                                                                                                 .1
 Case 4:21-cv-01019-P Document 1-6 Filed 09/01/21                       Page 5 of 9 PageID 20




         14.     As a result of the above-referenced unlawful discriminatory actions, Tanner

  has suffered and will continue to suffer actual damages in the form of lost wages and

  benefits, both past and future, for which he hereby sues.

         15.     As a further result of Defendant's unlawful discriminatory actions, Tanner

 has suffered compensatory damages by reason of future pecuniary loss, emotional pain,

 suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-

 pecuniary damages for which he hereby sues.

         16.    At all times relevant to this action, Defendant acted with malice or reckless

 indifference to Tanner's protected rights; thus entitling him to punitive damages.

        17.     To redress the injuries sustained by Tanner on account of Defendant's

 actions, Tanner has retained the undersigned counsel to represent him in this action.

 Tanner therefore seeks recovery of his reasonable attorney's fees, expert fees, and costs.

        18.     Tanner hereby demands a jury trial on all his claims of race and age

discrimination against Defendant.

B.      Retaliation Cla.irn

        19.    Tanner repeats and realleges each ofthe allegations contained in Paragraphs

1 through 18 above and incorporates them herein by reference.

        20.    Defendant intentionally retaliated against Tanner in violation of TBX. LAB.

CoDE §21.055 by placing him on a performance improvement plan and by refusing to hire

him on a part-time basis for positions for which he was qualified.

       21.     Defendant did not investigate Mr. Tanner's complaint. To the contrary,

Defendant forced Mr. Tanner into retirement for raising these complaints.




PLAINTIFF'S ORIGINAL PETITION — PAGE 4
Case 4:21-cv-01019-P Document 1-6 Filed 09/01/21                            Page 6 of 9 PageID 21




         22.       As a result of Defendant's unlawful discriminatory actions as described

 above, Tanner has suffered and will continue to suffer actual damages in the form of lost

 wages and benefits, both past and future, for which he hereby sues.

         23.       As a further result of Defendant's unlawfuI discriminatory actions, Tanner

 has suffered compensatory damages by reason of future pecuniary loss, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-

 pecuniary damages for which he hereby sues.

        24.        At all times relevant to this action, Defendant acted with malice or reckless

indifference to Tanner's protected rights; thus entitling him to punitive damages.

        25.        To redress the injuries sustained by Tanner on account of Defendant's

actions, Tanner has retained the undersigned counsel to represent her in this action. Tanner

therefore seeks recovery of his reasonable attorney's fees, expert fees, and costs.

        26.       Tanner hereby demands a jury trial on all her retaliation claims against

Defendant.

                                    V.      JURY DEMAND

        27.       Mr. Tanner hereby demands a jury trial on all issues, claims, actions, and

defenses in this case.

                                         VI.     PRAYER

        WHEREFORE, Tanner requests that Defendant be cited to appear and answer, and

that on ftnal trial, judgment be granted against Defendant awarding Tanner the following:

           a.     judgment against Defendant for the relief stated above;

           b.     Pre-judgment and post-judgment interest in the maximum amount allowed by

           law;

           c.     Attorney's fees, expert fees, and cost of suit; and


PLAINTIFF'S ORIGINAL PETITION - PAGE 5                                                              I
Case 4:21-cv-01019-P Document 1-6 Filed 09/01/21                            Page 7 of 9 PageID 22




            d.   Such other and further legal and equitable relief to which Plaintiff may be justly

            entitled.

                                                 Respectfully submitted,

                                                 VALDEZ I WASHINGTON LLP


                                                Wendell E. Washington
                                                Texas Bar No. 24044165
                                                wwashingconglvwle al.conl


                                                5000 Eldorado Parkway, Suite 150
                                                Frisco, Texas 75034
                                                Telephone: (972) 625-2728
                                                Telecopier: (972) 499-1092


                                                ATTORIVEYS FOR PLAINTIFF




PI.AINTIFF'S ORIGINAL PETITION -- PAGE 6
             (lk
                                                                                                                                                                                                                        6 ..
                         Case 4:21-cv-01019-P Document 1-6 Filed 09/01/21 Page 8 of 9 PageID 23
                                                     THE STATE OF TEXAS
                                              DISTRICT COURT, TARRANT COUNTY

                                                                                                             CITATION                                                    Cause No. 236-317541-20
                                                                        LARTRESS TANNER
                                                                                                                VS.
                                                                         WALGREENS CO.

       T0: WALGREENS CO
                                                                                                  B/S REG AGT-PRENTICE HALL CORPORATION SYSTEM 211 E 7TH ST STE 620 AOSTIN, T7t
                                                                                                  78701-3218




     You said DEFENDANT are hereby commanded to appear by filing
                                                                  a written answer to the PI.AINTIFF'S ORIGINAL PETITION
     at or before 10 o'clock A.M. oE the Monday next after
     the expiration of 20 days after the date of service hereof
                                                                 before the 236th District Court
     ,100 N CALHOIIN, in and Eor Tarrant County, Texas, at the Courthouse
                                                                          in the City of Fort Worth, Tarrant County, Texas
     said PLAINTIFF being


    LARTRESS TANNER


    Filed in said Court on June 19th, 2020 Against
    WALGREENS CO


    For suit, said suit being numbered 236-317541-20 the nature of which demand
                                                                                is as shown on said
    PLAINTIFF'S ORIGINAL PETITION a copy of which accompanies this citation.



                                   WEINDELL E WASHIIVGTON
                      Attorney for LARTRESS TANNER Phone IYo. (972)625-2728
                      Address     5000 ELDORADO PKWY STE 150 FRISCO, TX 75033
                   Thomas A. Wilder                            , Clerk of the Discrict Court of Tarrant County, Texas. Given under my hand and the seal
    of said Court, at office in the City of Fort Worth, this the 26th day
                                                                          of July , 2021.                                                                                              pFTA~a.•      qCERTIF1EnCOPV
                                                                                                                                                                                  , j~ ~ p   ~' ATTE3T: 07/26/2021
                                                                                                                                                                                  ~F~ •pp        THOMASA. WiLDER
                                                                                                   8Y                     ~~       2-Y        ~~                    C^              V     GV    ~~J$jJjtQ'( CLERK
                                                                                                                                                          7                        .    `      T~'p}}~UNTY, TE%AS
                                                                                                                                                                                     3`4           rsrNar~uaTnigPe~
                                                                                                                                      NATALIE TH              PEN                        ,•••,~'~ BY:
NOTICE: You ha•e been sued. You may employ tan attorney. If ytxt or your attomey dn mt File x wri[ten ztuwer with Ihe clerk who
                                                                                                                                iswed dsis citation by 1U:00 AM. on       tAe Monday next lollowiog the expirarion ot
[wenty days after yo¢ wes served this citatioo and petitim, a defaolt judgment may bo takea against yau• In addition to filing a written
                                                                                                                                         answer wiih the clerk, you may be reqtitred to mak uiltial disclosutn
to the other puties of tbls suit. Tdese dlsclosures geecrxlfy musl be made m tater thsn 30 drys aher yw 6le your ensuer with clerk.
                                                                                                                                the        Find out mme u Texasl.awHelp.org.
                    Thomas A. Wilder, Tarrant County District Clerk, !00 I1 CALHOUIY, FORT WORTH TX 76196-0402

                                                                  OFFICER' RETURN *23631754120000011*
   Received this Citation on the                           ~            day of         ~ts4-~                                       ,              at 1®             o'clock             M; and executed at
                                              r-ie      rzvp            within the county oE                  ~ls                           , State of          Ii~P~")          at         ~           o'clock ~         M
   on the          day of                    1J5W4- by delivering to the within named (Def                 b®
   defendant(s), a true copy of this Citation together with the accompanying copy of PLAIlgIFFIS 0
                                                                                                   GINAL P£TITION
   , having first             endorsed on same the date of delivery.                                 v~                                                                      ~~e                                 ~~syi~jfb~
                                                                                                             47
                        Authori2ed Person/CQres&.4b_,
                                                  ~°berif'f4i
                        County of                                                            State                              By
   Fees                                                                                  Cb
  State of                 County of                                                                                        (Must be verified if served outside the State of Texas)
  Signed and sworn to by the said
                                                                                                                            - before me this       day of            _
  to certify which witness my hand and seal of office
  (Seal)
                                                                                County of                                                , State of
                                   Case 4:21-cv-01019-P Document 1-6 Filed 09/01/21                 Page 9 of 9 PageID 24
                     CITATION
                                                                                                N
                                                                                                6
                                                                                                x

                                                                                            W j G
                                                                                 wo3o~ m
         Cause No. 236-317541-20                                                            ~       9
                                                                                     `n a       F
                                                                                 w
                                                                                 O F O = yS N

   LARTRF.SS TANNER
                                                                               L~    ~          ~•:
                                                                                     9                ;
                                                                                                    O:

               V s   .                                                         ••• rd~4~JJtly'.



   WALGREENS CO.

           ISSUED
  This 26th day of July, 2021

       Thomas A. Wilder
   Tarrant County District Clerk
         100 N CALHOUN
   FORT WORTH TX 76196-0402

  Sy         NATALIE THIGPEN Deputy


  WENDELL E WASHINGTON
  Attomey for: LARTRESS TANNER
  Phone No.(972)625-2728
  ADDRESS: 5000 ELDORADO PKWY STE 150

       FRISCO, TX 75033

       CIVIL LAW



*23631754120000011*



ORIGINAL
